 CARDIVAN CO.Cardivan Company and Professional, Clerical andMiscellaneous Employees Local 995 a/w Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases31-CA-11619-1, 31-CA-11619-2, 31-CA-11734, and 31-RC-522031 July 1984DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 June 1983 Administrative Law JudgeJames S. Jenson issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, and the Respondentfiled a response to the General Counsel's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, l andconclusions2and to adopt the recommended Orderas modified.The judge found that the Respondent violatedSection 8(a)(l) of the Act by interrogating employ-ees,3threatening them with loss of benefits, prom-ising to reimburse their union initiation fees if theUnion lost the election, and creating an impressionthat an employee's union activity was under sur-veillance.4We agree. However, we do not agreei The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.a In the absence of exceptions we adopt pro forma the judge's conclu-sion that the Respondent engaged in objectionable conduct and violatedSec. 8(aXI) of the Act by making certain "zero bargaining" statementsprior to the election.3 In affirming the judge's finding that the Respondent unlawfully inter-rogated employees Ernandes and Arrigo by asking about their feelingstoward the Union, Chairman Dotson relies on the fact that the interroga-tions occurred within the context of a patently pervasive and systematicpattern of 8(aXl) conduct which could reasonably have tended to colorthe employees' perception of the character and reason for the inquiries.NLRB v. Ajax Tool Works, 713 F.2d 1307 (7th Cir. 1983), and Peerless ofAmerica v. NLRB., 484 F.2d 1108 (7th Cir. 1973).4 Contrary to the judge and to his colleagues, Chairman Dotson findsnothing coercive in Neil Rosenstein's remark to Marilyn Cody at theclose of the 18 November 1981 meeting. In that incident Cody, an activeunion adherent, introduced herself to Rosenstein and he responded, "Yes,I know. You're the Union organizer." In Chairman Dotson's view thiscomment does not without more create an impression that the employee'sactivities were under surveillance.271 NLRB No. 90with the judge's finding that the Respondent didnot violate the Act when Supervisor Gabe DiMar-tino told change girl Emma Oliver that employeeFlo Dilger was removed from her store because ofher union activity. The record discloses that Oliverand a bank runner named Bernie were engaged in aconversation in which the latter expressed his viewthat union representation would not benefit em-ployees. Oliver challenged that employees neededunion representation to "keep things [from happen-ing] like what just happened to Flo Dilger. A littlebit of protection." Referring to Dilger, DiMartinointerjected, "Well, she was shuffled out of herstore because of her union activity." Because therecord is devoid of evidence concerning what, ifanything, happened to Dilger, the judge declinedto find that the comment constituted a threat of re-prisal against employees for engaging in union ac-tivity. Under the circumstances we find the ab-sence of such evidence to be inconsequential. Di-Martino's statement is imbued with an unmistakablemessage that employees' organizing activity couldlead to reprisals from the Respondent. Such a mes-sage has a tendency to coerce employees especiallywhere, as here, employees were subjected to a re-peated misconduct designed to interfere with theirexercise of rights guaranteed in Section 7 of theAct. Accordingly, we reverse the judge's findingand find that the remark violated Section 8(a)(1) ofthe Act.For the reasons set forth below, we also disagreewith the judge's finding that the Respondent violat-ed Section 8(a)(1) by announcing 2 days before theelection that it was granting employees a Thanks-giving bonus of $25, a stock option, assistance inobtaining loans to exercise the option, and freechecking at a local bank. As to the first two items,the record establishes that the Respondent's newowner, Neil Rosenstein, traditionally gave aThanksgiving bonus or turkey to employees ofother companies he owned and that the stockoption was formulated and approved well beforethe advent of union activity. Thus, the judgefound, and we agree, that the actual grant of thesebenefits was lawful. Notwithstanding that, thejudge concluded that the Respondent timed the an-nouncement of the bonus and option unlawfully toinfluence the election and thereby violated Section8(a)(1) of the Act. We reverse the judge's findingthat the announcement itself constitutes an unfairlabor practice. The Respondent here cannot be saidto have unlawfully informed its employees of bene-fits which it could lawfully grant. This is particu-larly true in the instant case in which Rosensteinhad only recently purchased the Respondent and asits new owner sought to implement his longstand-563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing practice of giving employees a holiday bonus,and in which, having simultaneously purchased asimilar but separate corporation, he was attemptingto align the companies' respective fringe benefitpackages. We also note that this was Rosenstein'sfirst meeting with his new employees.5Regarding the announcement of other benefits,we also reverse the judge's finding that the Re-spondent violated Section 8(a)(l) by informing em-ployees that it would provide loan assistance andwould arrange for free checking for them. In itsexceptions to the judge's decision, the Respondentasserts that it had no opportunity to litigate thesecharges. We find merit in the Respondent's excep-tion. The record reveals that the promise of thesebenefits was not alleged in the complaint or at thehearing to be an unfair labor practice, and that, al-though two witnesses referred to them in their tes-timony, neither the General Counsel nor the Re-spondent examined witnesses about them or ad-dressed these announcements in their posthearingbriefs. Accordingly, we find that the promises ofloan assistance and free checking were not litigatedas unfair labor practices and we find that there isinsufficient evidence on which to find such an-nouncements unlawful. We similarly find that theparties did not litigate whether a statement possiblymade by Rosenstein to employees on the directbank deposit of paychecks was unlawful. On thisbasis we adopt the judge's finding that no violationoccurred in this regard.The ObjectionsPetitioner filed objections to the conduct of theelection which in part correspond to the unfairlabor practices charges alleged in the complaint.We affirm the judge's sustention of Objections 6, 7,and 16 and we find it unnecessary to pass on Ob-jections 15 and 17 regarding the preelection bene-fits announcements which were also sustained bythe judge.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawI In finding the announcement of these benefits to be lawful, ChairmanDotson agrees with the court of appeals' holding in Raley's Inc. v.NLRB, 703 F.2d 410 (9th Cir. 1983), that the announcement of lawfullygranted benefits even if timed to influence the outcome of an election isprotected by Sec. 8(c) of the Act. For the reasons stated by the judge,Member Zimmerman would find the announcement of these benefits tobe unlawful. In his view, it is clear that the timing of the announcementwas made to influence the employees' vote in the upcoming election andwas therefore unlawful. In this regard, Member Zimmerman notes thatthe announcement was made in the context of other statements at themeeting that have been found to constitute unfair labor practices and aspart of the Respondent's overall calculated and sweeping attempt tocoerce employees and abridge their exercise of free choice.judge as modified below and orders that the Re-spondent, Cardivan Company, Las Vegas, Nevada,its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1. Substitute the following for paragraph l(a)."(a) Interrogating employees about their unionactivities, sympathies, and desires; threatening lossof benefits if the Union is successful in organizingthe employees; threatening employees with repris-als because they are engaged in union organizing;promising to reimburse employees for the paymentof union initiation fees if the Union is rejected; cre-ating the impression that employees' union activi-ties were under surveillance; informing employeesthat if they selected the Union it would take a yearand a half before anything was settled; and tellingemployees if they selected the Union they wouldlose their benefits and bargaining would commencefrom scratch."2. Substitute the attached notice for that of theadministrative law judge.[Direction of Second Election omitted from pub-lication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.In recognition of these rights, we hereby notifyour employees that:WE WILL NOT interrogate our employees regard-ing their union activities, sympathies, or desires.WE WILL NOT threaten our employees with re-prisals because they are engaged in union organiz-ing.WE WILL NOT threaten our employees with lossof benefits if the Union is successful in organizingthem.WE WILL NOT promise to reimburse our employ-ees for the payment of initiation fees if they do not564 CARDIVAN CO.select Professional, Clerical and Miscellaneous Em-ployees Local 995 a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America as their collective-bargainingrepresentative.WE WILL NOT create the impression with ouremployees that we are keeping their union activi-ties under surveillance.WE WILL NOT tell our employees that it wouldbe futile for them to select the Union as their col-lective-bargaining representative.WE WILL NOT tell our employees that if theyselect the Union as their collective-bargaining rep-resentative they will lose their benefits and bargain-ing will commence from scratch.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.CARDIVAN COMPANYDECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge. Thesematters were heard in Las Vegas, Nevada, on June 15,16, 17, and 18, 1982, and February 24, 1983.1 Thecharges in Cases 31-CA-11619-1 and 31-CA-11619-2were filed on October 22, 1981, and a consolidated com-plaint was issued on December 18, 1981.2 The charge inCase 31-CA-11734 was filed on November 30, and wasconsolidated with the two other unfair labor practicecases on March 31, 1982. On the latter date, the RegionalDirector also issued a "Report on Objections, OrderConsolidating Cases and Order Directing Hearing andNotice of Hearing," wherein a hearing on objections inCase 31-RC-5220 was consolidated for hearing with theunfair labor practice cases. The objections to the electionallege conduct substantially similar to certain conduct al-leged as unfair labor practices in the consolidated com-plaint, which also alleges a discriminatory discharge. Re-spondent denies it engaged in conduct alleged to be un-lawful and objectionable.sAll parties were given full opportunity to appear, tointroduce evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs. Briefs werefiled by Respondent and the General Counsel and havebeen carefully considered.I The hearing was initially closed on June 18, 1982. Due to the failureof the reporter to transcribe significant portions of the testimony of sev-eral witnesses, the hearing wu reopened and additional testimony was re-ceived on February 24, 1983.a All dates hereafter are in 1981 unless stated otherwise.3 The consolidated complaint initially alleged an unlawful refusal tobargain. On August 6, 1982, the Union made a request to withdraw the8(aX5) portion of the charge in Case 31-CA-11734. On August 13, 1982,the General Counsel recommended approval of the withdrawal request.By Order dated August 26, 1982, 1 approved the withdrawal and dis-missed the applicable 8(aXS) paragraphs of the consolidated complaint.On the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONCardivan Company, herein called Respondent, aNevada corporation, is engaged in the business of operat-ing slot machine concessions in retail establishments. Itsannual gross revenues exceed S500,000 and it annuallypurchases and receives goods or services valued inexcess of S5,000 directly from suppliers located outsidethe State of Nevada. It is admitted and found that Re-spondent is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted and found that Professional, Clerical &Miscellaneous Employees Local 995, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.111, THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingRespondent is engaged in the operation of slot ma-chines in space leased from supermarket and drug chainstores in Las Vegas and the surrounding area, Reno andCarson City, Nevada. The Las Vegas facility is the onlyone involved in these proceedings. One change girl pershift is employed at each of the stores to provide changeand other incidental services to customers who play theslot machines. Respondent also employs in its Las Vegasoperation bank runners, coin wrappers, and slot machinemechanics, who, together with the change girls, com-prise an appropriate collective-bargaining unit. Prior toJune 30, Respondent was owned and operated byEmmett Sullivan, its sole stockholder. Jackpot Enter-prises, Inc., a wholly owned subsidiary of BristolGaming Corporation, both Nevada corporations, wasformed by the latter company for the purpose of acquir-ing two established "slot machine route businesses" oper-ating primarily in the areas of Las Vegas and Reno,namely the Respondent and Corral United, a partnership.Option to purchase agreements which were to expire onJuly 1, 1981, were entered into with Corral United onMay 23, 1980, and with Sullivan on October 30, 1980. Inorder to raise funds for the purchase of the two compa-nies, a public offering was made of Jackpot Enterprisesstock. The final prospectus dated June 23 filed with theSecurities and Exchange Commission and the NevadaGaming Control Board includes a "Non-Qualified StockOption" plan which, pursuant to the Tax Reform Act of1981, was amended in October to meet the requirementsof a qualified stock option plan. The plan provided forthe granting of options to "key employees" of Jackpotand its subsidiaries. The term "key employees" includedeveryone employed. During negotiations leading up tothe acquisition of Corral and Respondent, it was noted565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a disparity of wages and benefits existed betweenthe two companies in that Corral change girls received ahigher rate of pay, but that Respondent's change girls re-ceived better fringe benefits. According to Neil Rosen-stein, the chief financial officer, chairman of the board ofdirectors, and president of Jackpot Enterprises, in July,after the acquisition of Respondent had been completed,he had discussions with Sullivan regarding companypolicies and what should be done to bring wages andbenefits of the two newly acquired businesses into align-ment. While each of the companies employed a book-keeper, it was decided a controller should be hired. Ac-cordingly, Pam Gioeli was hired as controller. Her firstjob, which was completed the first week of September,was to undertake a study of the disparity in wages andbenefits between the two companies. Prior to its acquisi-tion by Jackpot, Respondent's policy had been to grantwage increases after Federal licenses were paid at theend of each June. On August 24, Sullivan distributed thefollowing letter over his signature:To All Change Girls:We are presently evaluating our wage/benefits pro-gram. I expect it will be 30 to 60 days before a finaldecision is made. I am sure wage increases will bethe result of this survey and we will make themretro-active to September 1.I hope this arrangement meets with your approval.In the meantime keep up the good work andPLEASE DO NOT BELIEVE ANY RUMORSYOU HEAR UNLESS THEY ARE IN WRIT-ING AND ORIGINATE FROM THISOFFICE-THEN THEY AREN'T RUMORS.ThanksAnn Hann, the alleged discriminatee, testified she firstbecame dissatisfied with employment conditions in Juneand talked to another employee, Marylyn Cody, aboutrepresentation. Through Cody's husband, they were ableto contact a Teamsters representative. The two womencontacted the change girls at the various store locationsabout a union meeting which was held on August 31.The first union authorization cards were distributed andsigned at that meeting. Thereafter, various employeespassed out authorization cards among their fellow em-ployees. On September 29, the petition in Case 31-RC-5220 was filed by the Union. Pursuant to a Stipulationfor Certification Upon Consent Election, a secret-ballotelection was conducted on November 20, which theUnion lost by a vote of 67 to 35. On November 30, theUnion filed timely objections to conduct affecting the re-sults of the election. On March 31, 1982, the RegionalDirector issued his "Report on Objections, Order Con-solidating Cases, Order Directing Hearing and Notice ofHearing," wherein he recommended that Objections 3, 5,8, 9, and 14 be overruled and that a hearing be held onObjections 1, 2, 4, 6, 7, 10, 11, 12, 13, 15, 16, and 17. OnApril 22, 1982, the Board adopted the Regional Direc-tor's recommendations.B. Alleged 8(a)(1) and (3) ConductParagraph I 11 of the complaint alleges numerous un-lawful acts attributable to Pat Thomas, an assistant super-visor whom the Respondent admits was its agent and su-pervisor. Subparagraph (a) alleges that, on several datesin early October, Thomas interrogated employees abouttheir and other employees' union activities, etc. Subpara-graph (e) alleges that, in October, Thomas, in a tele-phone conversation, asked an employee to obtain a unionauthorization card. Employee Floy Swartz testified thatin October she received a telephone call at home fromThomas who "asked me if anyone from the union hadcome to the store ...and passed out any papers and Itold her yes .... She asked me if I knew who it wasand if it was anyone from our company and I said no.... She said she had to cut the telephone conversationshort because she had about 15 other calls to make."Helen Nicholson also received a telephone call fromThomas the first or second week of October. She testi-fied:Well, Pat asked me did I have one of the cards?And I said, "Not at this present time. I don't haveone on me."She says, "Well, I thought maybe you did haveone." Because she would like to have one. And Ijust told her I didn't have it. And she asked me wasI being harassed by the Union? I says, "No, I'm notbeing harassed by the Union." And have I been ap-proached by any of the girls? And I says, "No, Ihave heard conversations and discussions, youknow, through the grapevine about, you know,going to organizing the Union, but I haven't beenharassed on it." Or "No Union member haven't har-assed me."As Thomas did not testify regarding any alleged inter-rogations or threats, the foregoing is not refuted. On thebasis of the testimony of Swartz and Nicholson, I findthat Thomas unlawfully interrogated them as alleged inparagraph 11(a). While it is further clear from Nichol-son's testimony that Thomas asked her if she had an au-thorization card, which I deem an unlawful interrogationfalling within subparagraph (a) of the complaint, it doesnot constitute a request that she obtain a card as allegedin subparagraph (e). I therefore recommend dismissal ofparagraph 1 I(e) of the complaint.Paragraphs 11(b)(l), (2), and (3) allege that about Oc-tober 1, at Albertson's Market, Thomas unlawfully inter-rogated an employee, threatened a loss of benefits if theUnion was successful, and promised increased benefitsand improved terms and conditions of employment bysoliciting employee complaints and grievances. JuanitaRoberts testified that Thomas approached her on the jobat Albertson's Market in early October and "asked me ifanyone had approached me about the Union ...thatshe would hate to see the Union get in because wewould lose a lot of our Company benefits .... I hadtold her that I went to the Union meeting. And sheasked me what the main complaint of the girls seemed tobe." Her testimony is not refuted. The General Counsel566 CARDIVAN CO.has proven paragraphs 1l(bXl) and (2). I do not viewthe request that Roberts inform Thomas of the "maincomplaint of the girls" as a promise of increased benefitsand improved terms and conditions of employment as al-leged in paragraph I I(b)(3), and therefore recommend itsdismissal.Paragraphs I l(cXl) and (2) allege that about October2 or 9, at Albertson's Market, Thomas (1) unlawfully in-terrogated an employee and (2) threatened loss of bene-fits if the Union was successful. Florence Belk, whosetestimony was not contradicted, testified that, in earlyOctober, Thomas "asked me if I had been approached bythe Union"; that "she did ask me if I realized that Iwould not get the benefits by joining the Union that Iwas getting with Cardivan Company"; and that on an-other occasion Thomas asked if she had paid her initi-ation fee. On this evidence I find the General Counselhas proven the allegations in paragraphs 1 l(c)(l) and (2)of the complaint.Paragraph 11(d) alleges that about October 14, atSkaggs Drug Store, Thomas threatened that employeeswould lose benefits if they selected the Union. CarolinaBernier testified, without contradiction, that prior to theelection Thomas came to her jobsite and "she mentionedthat her husband was a retired Teamster and she didn'tcare for the union and she said, 'Well, I don't know whythe girls want to lose all those benefits."' At the veryleast, this statement is an implied threat of loss of benefitsand is unlawful. The General Counsel has proven para-graph I (d).Paragraphs 11(f)(1) and (2) allege that, about the endof October, Thomas (I) unlawfully interrogated an em-ployee and (2) promised benefits to an employee if em-ployees rejected the Union. Brigitta S. Arrigo testifiedthat on a Thursday or Friday morning before the elec-tion Thomas told her that "if I had joined the Union andI paid the $25 and the Union does not get in, then theCompany, upon a receipt from the Union, will reimburse$25." While this indeed constitutes a promise of benefit ifthe Union is rejected, as alleged in paragraph 11(f)(2), itdoes not amount to unlawful interrogation as alleged inparagraph 11(f)(l). I recommend dismissal of paragraphI l(f(1).The General Counsel concedes in his posthearing briefthat no witness testified to incidents alleged in para-graphs Il(g)(l) and (2). Accordingly, I recommend theirdismissal.Rosalie Ernandes testified without contradiction that,sometime in the beginning of November, Thomas cameto the Alpha Beta Store she was working in and "shejust asked me what was my feelings towards the Union?"This was unlawful interrogation as alleged in paragraphI I(h).Paragraph I 1(i)(l) alleges that, about November 17,Thomas created the impression of surveillance by tellingan employee that Respondent had learned that she sup-ported the Union. Subparagraph (2) alleges unlawful in-terrogation. Without contradiction, Helen Nicholson tes-tified that a few days before the election Thomas cameto the store where she was working and stated, "I under-stand that the union have you wrapped up," which Nich-olson denied. While Thomas' words did not say that she'or any other supervisor or agent actually engaged inphysical surveillance, they clearly suggest surveillance inthat they imply knowledge that the employee favors theUnion.4Furthermore, the statement begs for a reply,either that the employees admit the Union has her"wrapped up" or that it does not. Uttering a statementwhich demands a reply regarding an employee's unionsympathy constitutes an attempt to interrogate in viola-tion of Section 8(aXl).5 Nicholson testified that Thomaswent on to state that she would like for Nicholson tovote nonunion, and asked that she call Carol Dyke, anadmitted supervisor and agent, and let her know that"I'm in her corner one hundred percent." Thomas'words clearly requested that Nicholson disclose her sym-pathy regarding the Union, either pro or con, by callingDyke to indicate that she was against the Union or bynot calling and thereby indicating her prounion sympa-thy. Interrogation by implication is no less unlawful thandirect interrogation. Accordingly, I find the GeneralCounsel has proven paragraphs 11(i)(l) and (2) as al-leged.Paragraph lI1)(I) alleges unlawful interrogation andsubparagraph (2) alleges that an employee was promisedreimbursement of $25 paid toward the Union's initiationfee if the Union was not voted in. lone Skelton testifiedwithout contradiction that on a day prior to the electionThomas approached her on the job and asked if she had"joined the Union," to which Skelton replied affirmative-ly. Thomas asked "why" and went on to explain whatSullivan had done for the employees. She went on tostate that "if the Union does not get in, he [Sullivan] willreimburse you the $25." The General Counsel hasproven paragraphs I l(j)(l) and (2) as alleged.Paragraph 1 l(k)(l) alleges Thomas unlawfully interro-gated an employee regarding the Union about November3.6 Joan Shupe testified as follows regarding a conversa-tion she had with Thomas on November 3 at the storeshe was working in:Well, she asked me if I had signed a card for theunion and I said, yes, I did. She asked me why andI told her I was very unhappy because I hadn'tgotten my raise when I was promised, and Ithought that the union might bring our wages up,and then we had a discussion about the union. Sheasked me if they had promised me anything and Isaid no, but I thought that each girl could decidefor herself what she wanted. I told her, "Pat, I amvery busy." I had lots of customers. I said, "Icannot talk to you now about the union."The General Counsel has proven paragraph 11(kXl) ofthe complaint.Paragraph 12 alleges that, on October 17, Gabe De-Martino, an admitted supervisor and agent, impliedlythreatened an employee with reprisals if she engaged in4 See, for example, Maxwell's Plum, 256 NLRB 211 at 216 (1981).5 See, for example, Fruehauf Corp., 237 NLRB 399 (1978).6 Par. Il(kX2) alleges Thomas promised to reimburse an employee forinitiation payments if the Union was not voted in. The General Counselconcedes this allegation was not proven. I recommend its dismissal.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity by telling her another employee had beentransferred and scheduled for fewer hours because of herunion activity. The basis for this allegation is a statementmade by DeMartino, who was present during a conver-sation between employees Emma Oliver and Bernie (lastname unknown), a bank runner. Oliver testified:Well, Bernie started it off by asking me what wasgoing on with the Union. And I think at that time, Istarted telling him about whatever was coming upor whatever had been done so far. And then hestarted in talking about not having a-"a Unionwouldn't do you any good," or something like that.And I said, "You've got to have a Union to repre-sent you to keep things like what just happened toFlo Dilger. A little bit of protection."And Gabe said, "Well, she was shuffled out ofher store because of her Union activity." So I askedGabe, "Gabe," I said, "can you hire and fire?" Andhe said, "Yes." And Bernie also asked me, he saidhe'd like to see my ballot. He said I would vote"no."While the statement made by DeMartino may be evi-dence available to establish a motive for what may havehappened to Flo Dilger, I do not view it as an impliedthreat of reprisal against Oliver. It is not alleged, norwas it established, that Dilger was subjected to any un-lawful treatment, either with respect to tenure or anyterm or condition of employment, nor was there evi-dence, either direct or hearsay, that she was subjected tobeing scheduled for fewer hours. In these circumstances,the remark attributed to DeMartino is far too nebulousupon which to base the alleged violation of the Act. Irecommend dismissal of paragraph 12.Paragraph 13 alleges five unlawful acts on November18 attributed to Rosenstein. Subparagraphs (a) and (b)allege he created the impression that employees' unionactivities were under surveillance by telling an employeethat he knew she and another employee were union or-ganizers. Marylyn Cody testified that, following a meet-ing of employees on November 18 at which Rosensteinspoke, she went up to Rosenstein, introduced herself, andthe following conversation occurred:So after the meeting, I went up and I said, "Mr.Rosenstein, nobody know who 'Jackpot' was andwho you were and they couldn't find out any-thing." And I said, "I found out through a friend tothe Gaming Commission what 'Jackpot' was." Andhe says, "Yes, I know. You're an organizer for theUnion." He said, "But I don't care." And I said,"And Ann?" And he said, "Yeah, and Ann." And Italked-told him about the other girl that hadworked for nine years with the Company that hadbeen fired. And he says, "I don't know anythingabout her." But I don't remember who the othergirl was. I can't recall her name. But she hadn'tbeen ...an organizer.Rosenstein did not deny Cody's testimony in this respect.While Cody was not an entirely credible witness in otherrespects, in the absence of Rosenstein's denial, and inlight of the fact Thomas admitted knowledge that Hann,Cody, Oliver, and Merrill had been passing out authori-zation cards, and in further light of Thomas' extensiveunlawful interrogations, I find that the General Counselhas proven paragraphs 13(a) and (b).Paragraph 13(c) alleges Rosenstein promised employ-ees benefits, including a Thanksgiving bonus, a pay raisein January and every 6 months thereafter, the opportuni-ty to buy stock in the Company at a fixed price, andother unspecified benefits. Paragraphs 18 and 20 allegethe granting of a wage increase retroactive to SeptemberI and on January I and March 1, 1982, as unlawful.Paragraph 21 alleges the granting of the stock optionplan as unlawful, and paragraph 22 alleges the grantingof the $25 Thanksgiving bonus as unlawful. Paragraphs13(d) and (e) allege that Rosenstein informed employeesit would be futile for them to select the Union to repre-sent them, and that if they did so they would lose alltheir benefits and have to begin bargaining from scratch.On November 18, 2 days prior to the Board-conductedelection, Respondent held two meetings with employeeswhich have been characterized as a Thanksgiving brunchand party, one in the morning and the other in theevening. Rosenstein addressed the assembled employees.Cody's account of the morning meeting is:Okay. We had the brunch. Mr. Rosenstein-Mr.Sullivan got up and introduced Neil Rosenstein tothe girls. This was the first time that we had methim. And Mr. Rosenstein told the girls, he said,"I'm sup-because of the Union, I'm not supposedto say anything. My lawyers advised me against it.But I'm going to say what I want to anyway."So he told the girls that they were going to get a25-cent-an-hour raise in January and a 25-cent-an-hour every six months, and there was more in thehopper. He also told us that Valley Bank-he hadmade arrangements with Valley Bank to give usfree checking and deposit of our paychecks-auto-matic deposit of our paychecks, and if any of usneeded a loan, he'd help us with that.And he also said that we were going to [be] ableto buy shares in the Company, and the number ofshares depending on the number of years that thegirls had been with the Company. And then thegirls started asking him about what happens if theUnion comes in? And they asked about the insur-ance, and he said, "Well, you're not going to haveany insurance as good as the one you have now."They said, "Well, is everything going to stay thesame?" He says, "No," he says, "If the Unioncomes in, you'll have nothing and it will take a yearto a year and a half before you get to the bargain-ing table."And he said, "I will not have a Union and you'dbetter vote 'No."'He said, "I know that some of you girls havepaid $25 to the Union." He says, "I don't knowwhat it was for," but he said, "I'm going to giveyou a $25 Thanksgiving Day bonus," and he says,568 CARDIVAN CO."You can do what you want to with it." And wereceived it a week later.Ah-during the meeting, he said, "I don't knowwhy you girls are-got this Union going." He said,"If there was something wrong, why didn't youcome to me and discuss it with me."Floy Swartz, who also attended the evening meeting,testified in pertinent part as follows:Q. [By Mr. Selvo] What was said and by whomto the employees?A. Mr. Sullivan introduced Mr. Rosenstein as ournew owner of the company and Mr. Rosenstein didmost of the talking.Q. What did Mr. Rosenstein say?A. Well, he said quite a bit but I don't remembereverything. I do remember that he said that he wastalking about the union and he said that if theunion-he was a very stubborn man and if theunion came in that it would take at least a year, ayear and a half before anything was settled.Q. Do you recall anything more that he said?A. Well, there was talk about profit sharing planand questions asked of Mr. Rosenstein.A. He said that we were getting a Thanksgivingbonus which we did get.Q. Did he say how much?A. Twenty-five dollars.Q. [By Mr. Selvo] Do you recall whether Mr.Rosenstein said anything about what kind of man hewas?A. Oh, at the Thanksgiving meeting?Q. Yes.A. He said he was a very stubborn man and thatif the union vote was yes that it would take a yearto a year and a half before anything would be set-tled.Rosalie Ernandes testified as follows regarding theevening meeting:Q. [By Mr. Selvo] What did Mr. Rosenstein say?A. Well, he had told us that we were going toget a Thanksgiving bonus of S25. And then he saidthat regarding the Union, he said, "If the Unioncomes in, we will start from 'ground zero."'Q. Do you recall-did he say anything more?A. Yes, he had referred to-we were going toget a paper with what we were entitled to shares.That everybody would get a paper and it would bea sealed envelope and it would tell us how manyshares we were entitled to.Q. Was this on a stock option.A. Yes. It depended on how long we workedthere.Kathleen Humphry, who also attended the eveningmeeting, testified:A. He [Rosenstein] introduced himself. Told ushe was the new owner of the Company and that ev-erybody had a right to their own way of thinkingand to vote whichever way they wanted to; that ev-erybody had a mind of their own. And he said thatif we "went Union," our jobs weren't guaranteed bythe Union because they didn't sign our paychecksand that we'd have to start from the beginningagain.Q. Okay. Do you recall anything more that hesaid?A. He said that he knew that quite a few of ushad spent S25 that we could ill afford and that hewould give each and every one of us a check forS25 to buy a Thanksgiving turkey with.A. He told us that we could buy shares in theCompany.Q. Did he talk about a stock option?A. That's what I mean by "shares."Q. Do you recall anything more?A. He said that each and every one of us wouldbe given an envelope as we went out and I guesseverybody got an envelope.Q. Do you recall anything more?A. I think he said something about arrangementwere being made with a bank for loans to buy theshares with. Or the stock with.Rosenstein did not delineate between the brunch andevening meetings. His account of his presentation was:A. I told them that I was very pleased that I hadthe opportunity to talk to them, that they must havethought I was a phantom because they never sawme; that I was glad to have the opportunity to meetthem and know them; that I wanted them to knowthat we were making substantial changes in thecompany; we were buying several million dollarsworth of new equipment which would producegreater revenues for the company, greater tips forthem, we hoped, and more ease, less repairs, lessdown time; that we had a policy of giving everyemployee who worked for us option; that wewanted them to know that we were in this businessto stay; that the company had not paid any moneyin previous years to talk about, but we hoped to beable to generate a substantial income out of this,pay for equipment, expand the company, make theirstock options worth something; that we were goingto replace the profit-sharing plan with this optionplan; that we were going to continue with Christ-mas bonuses. ..that we had done before; that wewanted all of their cooperation to help us build thiscompany; we wanted them to feel like owners inthe company; that we were going to give every em-ployee of the company an amount of money-which was $25-with which they could buy aturkey because this thing was sort of hastily throwntogether.As far as the $25 goes, it was to buy each indi-vidual a turkey. We didn't know if they had large569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfamilies, small families or whatever. We distributedit to every CARDIVAN employee in Reno andwherever.It was just a general-I suppose-getting-to-know-you type of thing. I offered each and everyemployee the right to come and talk to me. I said Iwould be around, you know, come over and sayhello, I would be glad to meet you. You are myguests for dinner so I like to greet my guests.I asked them to ask me any questions that theyhad on their minds and not to tell me everythingwas fine if it wasn't fine.I told them there was an election coming up. Thecompany was very much in favor of them voting;they should all exercise their rights. I would preferif they didn't have a union. I felt that they woulddo better with us as individuals and working for acompany as shareholders, as part of the organiza-tion and I left the floor open to questions.I do remember one thing I told them, for them totrust me.Q. Do you remember anything else you toldthem?A. I told them that regardless of their prefer-ence-union or non-union-that their jobs were notin jeopardy; that if they ever felt for any reason atany time that there was the slightest implicationthat they were being discriminated against for anyreason, harrassed, or anything else and theycouldn't get satisfaction, to come directly to me be-cause I wouldn't stand for it and wouldn't put upwith it.I told them that this country was build on what-ever, that my family-I am the first born in theUnited States. I am fully aware of the union-I wasfully aware of it and I don't think that one belongedto our company, and I would hope that they wouldhave enough confidence to trust me and let me runthis company without the union so that we couldfollow through with out [sic] plans.Then if they didn't like what we did, go have anelection, just go seek another protection.Thanksgiving bonus. It is clear that Rosenstein in-formed the employees that they would receive $25 forThanksgiving. He further testified that, as the "chief op-erator in many businesses," it was his custom to provideThanksgiving bonuses for employees, either in the formof cash, a turkey, or a ham. All employees of Respond-ent, including those located in Reno and Carson City,and thus beyond the scope of the Las Vegas unit in-volved herein, received the bonus.7While the CorralUnited employees did not, Rosenstein explained that ef-fective control of Corral did not pass to the board of di-rectors of Jackpot Enterprises until January 1, 1982, andthat the purchase price of Corral United was based onearnings from June 30 to December 31. Therefore, Jack-pot could not direct Corral United to do anything thatmight affect its earnings. Several employees, however,' The parties stipulated that approximately 155 persons received aThanksgiving bonus.testified that, when Rosenstein informed them of the $25Thanksgiving bonus, he also made reference to reimburs-ing employees for the amounts they had paid for uniondues.Buy stock. With respect to the announcement that theemployees would have an opportunity to buy stock, Re-spondent has shown that the stock option plan wasadopted prior to any employer knowledge of union ac-tivity. To this effect, the Jackpot Enterprises prospectus,which was issued on June 23, long predates any unionactivity. The employees, however, were not informed ofthe fact they were entitled to purchase stock optionsuntil 2 days prior to the election.Unspecified benefits. While the General Counsel's briefdoes not point out what "unspecified benefits" were al-leged to have been promised, I presume the allegation isintended to cover Cody's testimony that Rosenstein hadmade arrangements with the Valley Bank to give em-ployees free checking, automatic deposit of paychecks,and help in getting any loan, presumably for the purposeof exercising the stock options. While I have difficultywith the concept that automatic deposit of paychecks isa benefit to the employees, there can be no doubt thatfree checking and assistance in obtaining loans are indeedbenefits.It is well settled that Section 8(a)(1) of the Act prohib-its employer conduct "immediately favorable to employ-ees which is undertaken with the express purpose of im-pinging upon the freedom of choice for or against union-ization and is reasonably calculated to have that effect."NLRB v. Exchange Parts Co., 375 U.S. 405, 409 (1963).Thus, an employer violates the Act when it promises togrant benefits to its employees in an attempt to dampentheir enthusiasm for union representation. NLRB v.Rich's of Plymouth, Inc., 578 F.2d 880, 882-883 (Ist Cir.1978); NLRB v. Otis Hospital, 545 F.2d 252, 255 (Ist Cir.1976); NLRB v. Cable Vision, Inc., 660 F.2d 1, 6 (Ist Cir.1981). Such action by an employer represents an improp-er use of economic power (the "fist inside the velvetglove") and is proscribed by Section 8(a)(l). ExchangeParts, 375 U.S. at 409.On the foregoing facts and authorities, I conclude thatRespondent's conduct 2 days before the election in an-nouncing a Thanksgiving bonus and informing employ-ees they would receive options to buy stock, free check-ing accounts, and assistance in obtaining loans for thepurpose of exercising the stock options was for the ex-press purpose of impinging on their freedom of choiceand was an attempt to dampen their enthusiasm for unionrepresentation, and therefore violative of Section 8(a)(1)of the Act. Accordingly, the General Counsel hasproven paragraph 13(c) insofar as it covers promising aThanksgiving bonus, opportunity to buy stock options,free checking accounts, and assistance in obtaining loans2 days prior to the election. Such conduct represents animproper use of economic power. Exchange Parts, supra.Pay raises. Cody testified Rosenstein said the changegirls would receive a 25-cent raise in January, a likeamount in 6 months,8and " there was more in theI Brigitta Arrigo corroborated Cody with respect to the raises.570 CARDIVAN CO.hopper." Swartz testified Rosenstein said they would re-ceive a 50-cent wage increase on January 1, 1982, andanother 50 cents in 6 months. As early as August 24,prior to knowledge of union activity, Sullivan notifiedthe employees in writing that the Company was evaluat-ing its "wage/benefits program," that a final decisionwould be made within 30 to 60 days, and that he wassure wage increases would result which would be retro-active to September 1.7 It was further established thatthere was an imbalance between the wages paid Cardi-van and Corral United employees, with the latter enjoy-ing a higher pay scale and Cardivan employees havingbetter benefits. Pam Gioeli was hired in late August asthe controller for both Respondent and Corral. Her firstjob was to prepare a wage and benefit analysis of thetwo companies. Her report was completed the first weekin September. She testified that the decision to grant anacross-the-board raise and semiannual raises thereafterwas made by Rosenstein on September 6, 7, or 8, thusprior to any showing of employer knowledge of unionactivity. The record shows that on October 9 Sullivanheld two change girl meetings, at which time he in-formed them, as his August 24 letter had predicted, thatthey would receive a 40-cent-per-hour raise retroactiveto September I and another 25-cent raise on January 1,1982, but would have to wait and see what happenedthereafter.10The announcement was made within the 30-to 60-day estimate made in the August 24 letter. Para-graph 14(a)(l) of the complaint alleges that, in October,Sullivan promised employees benefits, including a retro-active 40-cent-per-hour raise and a raise in January andevery 6 months thereafter, in order to discourage themfrom selecting the Union. In light of all the forgoing cir-cumstances, it is concluded that the General Counsel hasnot shown that either Sullivan's October announcement,Rosenstein's November further announcement, or theactual granting of the pay raises were motivated by theemployees' organizing activities. I recommend dismissalof paragraphs 13(c), 14(aX1), and 20 insofar as theyallege any unlawful conduct connected with the promiseor granting of pay raises.With respect to subparagraphs (d) and (e) of paragraph13, as noted infra, Cody testified Rosenstein told thechange girls "if the Union comes in, you'll have nothingand it will take a year to a year and a half before you getto the bargaining table .... I will not have a union."Swartz testified he said that "he was a very stubbornman and if the Union came in that it would take at leasta year, a year and a half before anything was settled."Ernandez testified he stated, "If the Union comes in, wewill start from 'ground zero."' Arrigo testified Rosen-stein stated, "If the Union gets in, we will be right backwhere we started from." Humphry testified that "he saidthat if we 'went union,' our jobs weren't guaranteed bythe Union because they didn't sign our paychecks andthat we'd have to start from the beginning again." TheGeneral Counsel has proven subparagraphs 13(d) and (e).' R. Exh. 12.to Pursuant to Sullivan's testimony and a stipulation between the par-ties.Paragraph 14(a)(2) alleges Sullivan threatened employ-ees with loss of their Christmas bonus if they selectedthe Union to represent them. Cody testified that, in re-sponse to a question about what would happen to theChristmas bonus if the Union came in, Sullivan said,"Won't be any." Sullivan denied making that statement,and a tape recording of the meeting corroborates hisdenial. Cody is not credited. " I recommend dismissal ofparagraph 14(a)(2).Paragraph 15 alleges Supervisor Gary Skelton unlaw-fully interrogated an employee. Brigitta Arrigo testifiedthat, on an unspecified date, Skelton came to the AlphaBeta market where she was working and asked if she hadgone to any of the union meetings, and, on learning shehad gone to one, stated she should have gone to morebecause then she would have found out how many liesthe Union told. Her testimony was not denied. The inter-rogation was unlawful as alleged.Paragraph 16 alleges Supervisor Carol Dyke unlawful-ly interrogated an employee in a telephone conversationin early November. Arrigo testified that she received atelephone call at home from Dyke "something aboutwork," and that Dyke asked what she thought about theUnion. The unlawful interrogation was not denied. Para-graph 16 has been proven.Paragraph 17 alleges that on November 11, in an itemof campaign propaganda, Respondent "impliedly prom-ised its employees increased benefits and/or materiallymisstated the law relating to changes in employee termsand conditions of employment while a question concern-ing representation of said employees exists." On Novem-ber 11, over the signatures of "Harriet" and Carol Dyke,the following was issued to all employees:12Dear Fellow Employees:Throughout the years we have worked togetherthrough both bad and good times. Recently a verygood thing happened, and of course, a bad thing,which, if we don't stick together, could get worse.The good thing that we are thrilled about is thefact that our new owners are terrific. They havekept their word with us on everything they havesaid they would do for us, and in fact have kept theCompany's word about retroactive pay. They arepeople persons and are truly concerned that all ofour employees benefit both in wages and workingconditions. For example, we know about their stockoption plan and recently they have inquired of us ifwe are all interested in participating. We learnedthat stock options are free at the time of their re-ceipt and if the Company makes money and thestock price rises, we all stand to make extra money.II Cody also falsely testified with respect to the date Barbara Echolssigned a union authorization card. Echols testified she signed a card inDecember, after the November 20 election, and backdated it at Cody'srequest. The General Counsel recalled Cody, who testified Echols hadsigned the card on November II11 "at Albertson's at Decatur and Wash-ington." Respondent's work schedule for the week of November 5through I I shows that Echols did not work on November II1.12 "Harriet" Bohr is the office manager. She was not alleged to be asupervisor. Dyke is an admitted supervisor.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI know that they would like to do much more instabilizing wages and working conditions for all ofour employees, but the law prohibits them fromdoing anything while this Union petition is pending.In any event, we believe that what they say is goodand what they will do is even better.Of course, the bad thing that has happened is thata group of outsiders, the Teamsters, have sought toupset us, divide us and sow seeds of hate and dis-content. We are very unhappy that they havechosen to do this and we believe the only reason isthey they want to collect from us dues and initi-ation fees. We have heard a lot of things they havetold our fellow employees and we know them to beuntruthful, but the one thing they won't admit isthat they can't guaranty anybody a job. Only theCompany can, and only the Company pays thewages of employees; not the Union.Fortunately, we have enough time to prevent thisbad thing from getting worse. On November 20, weall have the right to exercise our free choice in theprivacy of a voting booth. We believe our fellowemployees don't want a Union and we know no oneneeds a Union. If nothing more, we must give thesenew owners a chance.We always have time to run to a Union, but tonot give Mr. Rosenstein and his associates an op-portunity is in our opinion very unfair. We see noreason to not give them a chance before we commitourselves to monthly union dues and initiation feeswith no guarantees whatsoever. The truth is, theUnion can't make any guarantees and any state-ments to the contrary are just utterly false.We thought it important to write each and everyone of our employees and tell them how we felt.We believe a vote for the Union is a disaster andthus, we urge each and every one of you to vote"NO" on November 20, 1981.As established earlier, the plans for a stock option planand retroactive wage increases were announced prior toknowledge of any union activity. I recommend dismissalof paragraph 17.Paragraph 18 alleges that in October Respondent un-lawfully granted a wage increase retroactive to Septem-ber 1. As outlined above, the intent to grant a retroactivewage increase predated knowledge of union activity. Tohave withheld a planned increase because of union activ-ity would have been unlawful. I recommend dismissal ofparagraph 18.Paragraph 19 alleges that in mid-October Respondentgranted benefits in the form of periodic step wage in-creases which it failed to observe previously. It appearsfrom the record that it was Respondent's practice to hirechange girls at the minimum wage and to grant periodicraises every 3 months until the maximum rate paid byRespondent was reached. At the October 9 meetingswith the change girls, wherein Sullivan advised them ofthe wage increase retroactive to September I as contem-plated in his August 24 letter, several women stated theyhad failed to receive their periodic increases. Sullivan ex-plained that everyone made mistakes, and that the affect-ed employees should check with the office and, if thefacts as claimed were true, the employees would receivetheir past due raises retroactively. That this was not anewly instituted policy is clear through the tape record-ing of a portion of Sullivan's talk. Emma Oliver, one ofthe principal union organizers, stated at that meeting thatshe had received a retroactive wage increase after shehad informed management she thought it was due. Therecord fails to establish by a preponderance of the evi-dence that granting the retroactive periodic step in-creases was unlawfully motivated as alleged in paragraph19.With respect to paragraph 21, which alleges the grant-ing of the stock option plan to employees as unlawful, itis clear from Rosenstein's testimony and the Jackpot En-terprises prospectus which was issued on June 23 andlong predates any union activity that, despite the unlaw-fulness of the timing in announcing it, the actual grantingof the stock options was unrelated to union activity. Irecommend dismissal of paragraph 21.Paragraph 22 alleges that the granting of the Thanks-giving bonus violated Section 8(aX3). While I havefound that announcing the Thanksgiving bonus 2 daysbefore the election was an unlawful attempt to dampenemployee enthusiasm for the Union, I do not find thatthe granting of the bonus was unlawful as alleged inparagraph 22. In this regard, Rosenstein testified that hehad been the chief operator of many businesses and thatit has been his policy to provide Thanksgiving bonusesto all employees. It is further noted that, while CorralUnited employees did not receive the bonuses, Rosen-stein was not in a position to affect its profit picture untilhe obtained full control after the first of the year. Also,Cardivan employees located in Reno and Carson City,who were not within the election unit, also received thebonus.C. Ann Hann's DischargeParagraphs 24 and 25 of the complaint allege Hannwas discharged on September 29 because she joined orassisted the Union or engaged in other protected con-certed activities. The record shows the idea for organiz-ing originated with Hann in June when she talked toCody about it. In late July, through the efforts of Cody'shusband, they were put in conact with a union represent-ative. She and Cody then contacted the change girls inthe various stores and arranged for meetings with unionrepresentatives at the union hall in the latter part ofAugust. While the date of the meetings was not defini-tively established, the first authorization cards weresigned on August 31. I conclude, therefore, the firstmeeting was on August 31. Hann signed an authorizationcard on September 4. Both she and Cody appear to havebeen equally active in soliciting the signatures of otheremployees. Employees Oliver, Merill, and Knocks werealso active card solicitors. Assistant Supervisor Thomasadmitted that in August and September she had heardrumors there was going to be a union meeting, and thatHann, Cody, Oliver, and Merrill were passing out cards.She told Carol Dyke about the rumor of union activity,but denied she told Sullivan or that she had anything to572 CARDIVAN CO.do with Hann's ultimate discharge. On September 26,Hann was working the 2 to 10 p.m. shift at Albertson'sMarket. About 5:30 or 6 p.m. on that date, Susan Kromi-das, then an office clerical employee of Respondent,stopped by the store on her way home from work, aswas her custom, to buy groceries. She observed Hannstanding about 20 to 25 feet outside the store shaking amop. She noted that Hann was wearing her change belt(an apron with pockets for coins) and money changer.'3This was wrong, according to Kromidas, because Hannwas away from the slot machines and was outside withmoney. Kromidas testified she had visited stores whereHann worked for years and had never seen her outsidewith a changer on before. The following day, September27, Kromidas told Harriet Bohr that she had seen Hannoutside with her changer on. Bohr, who was the officemanager and in charge of the change girls, told Sulli-van.14 Sullivan's immediate response to Bohr was to"fire her." Hann did not work on September 27 and 28.The morning of September 29 she received a telephonecall at home from Supervisor Carol Dyke, who askedher to come to the office with her vest, apron, and key.Hann's account of what was said when she reported tothe office was:A. Well ...the first thing she [Dyke] said tome, did I have my keys. I said, "Yes," and I gaveher my key. And she looked-took the key andlooked my vest over and looked my apron over,which were acceptable-totally clean and accepta-ble. And then she put her hand on me and she toldme she wanted me to have no hard feelings towards[sic], but it was either her job or my job.Q. [By Mr. Selvo] Okay. What occurred next?A. She said that Mr. Sullivan was going to bevery, very generous to me and I was the only em-ployee they had ever given two weeks severancepay to. And then she had file there, but she neveropen it. She said I had always been a good employ-ee and that's why I was getting the severance pay.And then with that, Harriet came out and she had apiece of paper and she handed me the paper and sheput her hand on me and said she was sorry. Justsorry. There wasn't too much conversation, butthen she said, "Ann, you're going to get your stockplan right away and here's the paper and [you] cango to the bank and receive your check in a fewdays."And then a lady came out from in the inner of-fices and brought a little piece of paper and sheslipped it underneath my file and Carol picked upmy file, looked underneath it and looked at me, andthen she said, "Now I can tell you why you'rebeing terminated." And I turned to Carol and I's The change girl uniform consists of a change belt, red vest with theword "change" on the back, changer, a wallet on a chain, and a key tothe safe which is normally on a key ring connected to a retriever.14 Kromidas testified on June 18, 1982. The court reporter failed totranscribe all of her testimony. At the reopened hearing the parties stipu-lated that Kromidas would testify that she was not aware that Hann orany of the change girls were involved in union activity, and that she alsotold Sullivan she had seen Hann outside the store with her changer on.said, "Carol, I know why I'm being terminated."And she never answered that.And she looked at me again and she said,"You're being fired because you were caught goingoutside shaking the mop, and that with your uni-form on, and that's a 'no-no."'And I looked at her and I said, "Carol, you'vegot to be kidding." Those were my exact words. Isaid, "I've done that for five years-shook the mopout."Q. Okay. Was that the end of the conversation?A. Just a little bit about telling me to-where Icould get my stock plan, and she never referred towhat [I] said about shaking the mop out all thoseyears, no. That was almost the end of the conversa-tion.Q. Now, had you done what you were accusedof?A. Yes.She testified that the change girls were expected toclean up the area every night before they left, that shehad purchased a mop for that purpose which the Compa-ny paid for, and that she had gone outside the store toshake it for 5 years. While admitting she had worn thechanger outside on September 26, she denied ever goingoutside with the wallet. The wallet, from which jackpotsare paid, was supposed to contain $50. She testified thechanger would hold in excess of S20 but that she keptthe amount of change in the changer down to about S2because the girl coming on the graveyard shift wouldhave to pay her for it.' a She also testified on direct ex-amination that the change girls were never to go outsidewith their wallet on. On cross-examination she testifiedthat she had locked up her wallet and the change fromher apron, but that she may have worn the changer out-side. She acknowledged that when she was hired she wasinformed one of the rules was "No money outside thestore."Sullivan testified that the problem with having achange girl outside a store with her change belt wastwofold: (I) it endangered her life, and (2) she was risk-ing Respondent's money. He testified that the Companyis extremely security conscious, and that armed robberiesare a constant problem in the stores and average aboutone a month. According to Sullivan, "When [a changegirl] is outside with that money apron on, whether it'sfull or empty, and whether the wallet's in it or not,people recognize that that apron usually has money in it.And if she's outside the store, just lucky that somebodydidn't hit her in the head to take that apron off of her. Inaddition to which, she is risking our money." He ex-plained the basis for the Company's policy:" [N]umberone, they're liable to get hurt; number two, we're goingto lose our money, and probably lose our keys on top ofit, which would mean changing all the keys." Sullivandenied knowledge of Hann's union activity or of anyunion activity prior to receiving a copy of the petition in"s The testimony shows she was seen outside about 6 p.m., which isseveral hours before she was to be relieved by the graveyard shift changegirl.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase 31-RC-5220, which was filed on September 29. Hetestified that approximately 10 or 15 years ago he termi-nated another change girl for making "a quick trip to thebank and back" across a shopping center parking lot. Amechanic who was making a service call had reportedher absence and observed her returning from the bank. 6oWhile Respondent employs a detective agency to watchthe slot machines for cheaters and to report on infrac-tions by the change girls, the office clericals are encour-aged to report on them also.DiscussionThe General Counsel contends Hann was dischargedfor her union activities, pointing out that she was one ofthe primary card solicitors; that the discharge occurredthe same day the Union's petition was filed with theBoard; and that Thomas was aware of the union activityand that Hann was one of several card solicitors. Heargues the fact the change girls are required to clean upby the end of their shift and yet not work overtimemakes it impossible not to break the rule against wearingany part of the change girl's equipment outside, and that,besides, Hann had gone outside the store to shake themop for the last 5 years wearing her "equipment,"except her wallet, and had not been discharged.Respondent argues that Sullivan was sloley responsbilefor determing Hann's discharge; that he had no knowl-edge she was involved in union activities; and that, evenif Thomas' testimony imputes knowledge of Hann'sunion activity, the evidence shows her discharge was notdiscriminatorily motivated. Respondent additionallypoints out that no action was taken against Merrill,Cody, or Oliver or against any change girl who signed aunion authorization card for the reason that they, unlikeHann, did not commit a dischargeable offense.In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (Ist Cir. 1981), cert. denied 455 U.S. 989 (1982), theBoard held that a violation is established where the Gen-eral Counsel has shown that an employer's opposition toprotected conduct was a "motivating factor" in a disci-plinary decision, and the employer, in the face of such ashowing, has failed to "demonstrate that the [discipline]would have taken place even in the absence of the pro-tected conduct."17In my view, Respondent has met itsburden of showing that Hann would have been terminat-ed regardless of her union activity. In so concluding, Iam mindful of the fact that the complaint alleges, and Ihave found, numerous instances of 8(a)(l) violations, allof which postdate the filing of the representation peti-tion. Except for those immediately preceding the elec-tion, and obviously intended to influence its outcome, thebalance is attributed to Thomas in the form of interroga-tions and promises or threats of loss of benefits, andcommenced in October. Nor is there any doubt thatThomas was aware of the organizing activities and thatHann, Cody, Oliver, and Merrill were among those cir-culating authorization cards. On the other hand, the evi-dence shows that Hann was aware of the rule that noas Another change girl was discharged in February because she wouldnot stay in the slot area and watch the machines.17 251 NLRB at 1089.money was to be taken outside the store, and it is not indispute that, except for her wallet, Hann was indeed 20to 25 feet outside the store about 6 p.m. the evening ofSeptember 26 with her uniform on, including the changebelt and changer containing money.'8Sullivan's testimo-ny with respect to reasons for the rule appear to me tobe valid in light of the fact that armed robberies are notuncommon. Thus, Respondent's policy shows a concernover the safety of the employee who might go outsidewith money, with the loss of the money, and with theloss of the key to the safe. In addition, going outsidemeant the employee was not watching the slot machines,itself a violation of company rules. It seems clear to methat, but for her conduct of being outside the store withher change belt and changer on, Hann would not havebeen terminated. Her going outside to shake the mopwhile wearing the change belt and changer, for whichshe was terminated, was not a protected concerted activ-ity. With respect to the General Counsel's argument thatRespondent's rules-clean up by the end of the shift butnot work overtime-make it impossible not to break therule against wearing change girl equipment outside, it iswell settled that an "employee may be discharged by anemployer for a good reason, a poor reason, or no reasonat all, so long as the terms of the statute are not violat-ed." NLRB v. Condenser Corp., 128 F.2d 67, 75 (3d Cir.1942). To the same effect: Associated Press v. NLRB, 301U.S. 103, 132 (1937); Radio Officers v. NLRB, 347 U.S.17, 43 (1954). As the Court of Appeals for the EighthCircuit said in NLRB v. Montgomery Ward & Co., 157F.2d 486 at 490 (8th Cir. 1946):In considering the propriety of these discharges thequestion is not whether they were merited or un-merited, just or unjust, nor whether as disciplinarymeasures they were mild or drastic. These are mat-ters to be determined by the management, the jursi-diction of the Board being limited to whether ornot the discharges were for union activities of affili-ations of the employees.Thus, whether Hann's termination was merited or un-merited, just or unjust, or too drastic is not for me todecide. I am limited to determining whether Hann wasterminated for engaging in concerted activities or forsupporting or assisting the Union. The General Counselhas failed to prove by a preponderance of the evidencethat Hann was terminated unlawfully as alleged in thecomplaint.D. Objections to the ElectionObjection I alleges:On or about October 9, 1981, Cardivan Coin Com-pany gave raises to all employees in the "changeperson" classification. The raise was forty cents(40¢) per hour and was retroactive to September 1,I' While Hann testified she kept her changer money at a minimum be-cause her successor had to purchase her change, I note that she was notdue to go off shift for another 4 hours.574 CARDIVAN CO.1981; with a promise of twenty-five cents (25¢) perhour starting in January of 1982.Complaint paragraphs 14(a)(1) and 18 allege the samematters. I have recommended dismissal of those para-graphs. Accordingly, I recommend that Objection I beoverruled.Objection 2 alleges that Respondent:Advised employees they would have to close theplant down if the Teamsters Union had been suc-cessful in winning their election. This was quotedby Mr. E. Sullivan.No evidence was offered in support of this objection. Irecommend Objection 2 be overruled.Objection 4 alleges:The employer, through its agents, forbade employ-ees to further engage in the discussion of union ac-tivities.No evidence was offered in support of this objection. Irecommend Objection 4 be overruled.Objection 6 alleges:The employer, through its agents, threatened theemployees that if they voted for the union theywould forfeit all benefits and be forced to start allover again.Having found merit to complaint paragraphs 11 I(b)(2),11(cX2), 11(d), and 13(e), I recommend Objection 6 besustained.Objection 7 alleges:The employer, through its agents, interrogated em-ployees regarding their union sypathies [sic].Having found merit to complaint paragraphs 11(a),11(bXl), 11l(c)(Xl), 11(h), 11(iX2), I l(j)(), 15, and 16, Irecommend Objection 7 be sustained.Objection 10 alleges:The employer stated that regardless of the outcomeof the election ...there would never be a union atCardivan Coin Company.No evidence was offered in support of this objection. Irecommend Objection 10 be overruled.Objection 11 alleges:The employer, through its agents, interrogated em-ployees regarding conversations with other employ-ees pertaining to the union, voting and authorizationsignatures.No evidence was offered in support of this objection. Irecommend Objection 11 be overruled.Objection 12 alleges:Mr. E. Sullivan, at the November 18, 1981 morningmeeting, informed all change persons that theywould be given a twenty-five cents (25¢) per hourraise every six months starting January 1, 1982.Complaint paragraph 14(a)(1) alleges the same matter. Ihave recommended dismissal of that paragraph. Accord-ingly, I recommend that Objection 12 be overruled.Objection 13 alleges:On November 18, 1981, at the party held at theRoyal Americana Hotel at 7:30 P.M., Mr. NeilRosenstein (owner) informed the employees thatthey would be given a fifty-cents (50¢) per hourraise every six months until they reach their coun-terpart level, beginning January 1, 1982.This allegation is one of several allegations in complaintparagraph 13(c). While I found merit to the other allega-tions, I found no merit to that portion covering payraises. For the reasons set forth in my consideration ofcomplaint paragraph 13(c), I recommend Objection 13 beoverulled.Objection 15 alleges:At the party held on November 18, 1981, Mr.Rosenstein informed the employees who had paid$25.00 toward their $100.00 initiation fee with theTeamsters union [they] would receive their $25.00back in check form from the Cardivan Coin Com-pany before Thanskgiving [sic] (which in fact, theydid receive).This allegation is included in complaint paragraph 13(c).The record shows that, at the time Rosenstein informedemployees that they would receive a $25 Thanksgivingbonus, he also made reference to reimbursing employeesfor the amounts they had paid for union dues. Accord-ingly, I find merit to Objection 15 and recommend it besustained.Objection 16 alleges:The employees were told by Mr. Rosenstein,owner, that if the Teamsters, Local 995 won theelection, he would stall the negotiations for twoyears. During which time, the Teamsters wouldbecome discouraged and forsake the employees ...leaving them "high and dry."Having found merit to complaint paragraphs 13(d) and(e), I recommend Objection 16 be sustained.Objection 17 alleges:On the 18th of November, 1981, Mr. Rosensteingave the employees of Cardivan Coin Company anoption to purchase stock in the Comapny; accord-ing to the Lenght [sic] of their employment. Also,he would aid the employees in securing a loan forhis stock through the Valley Bank of Nevada.Having considered these matters with respect to com-plaint paragraph 13(c), and having found Respondent'spurpose in announcing these benefits 2 days before theelection impinged on their freedom of choice and consti-tuted an attempt to dampen their enthusiasm for theUnion in violation of Section 8(a)(1) of the Act, I recom-mend Objection 17 be sustained.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo recap, I recommend that Objections 6, 7, 15, 16,and 17 be sustained. Such conduct having occurred priorto the election held in Case 31-RC-5220, I find that itinterfered with the employees' free choice of representa-tive and was of sufficiently substantial nature to affectthe results of the election and to require that the electionbe set aside and a new election be held. As I have foundthat Respondent did not engage in objectionable conductas alleged in Objections 1, 2, 4, 10, 11, 12, and 13, I rec-ommend their dismissal.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices, I shall recom-mend that Respondent cease and desist therefrom, andtake certain affirmative action designed to effectuate thepolicies of the Act.As it appears most of Respondent's employees reportdirectly to their jobsites, I shall recommend that, in addi-tion to posting notices in its offices, Respondent providesigned copies of the notice and names and addresses ofemployees so that notices can be mailed to all those whowere employed by Respondent from the first week inOctober 1981, the date Respondent commenced its un-lawful conduct, until the time of compliance with thisOrder. 'On the basis of the foregoing findings of fact and theentire record in the case, I make the followingCONCLUSIONS OF LAW1. By interrogating employees about their union activi-ties, sympathies, and desires; by threatening loss of bene-fits if the Union is successful in organizing the employ-ees; by promising increased benefits and improved termsand conditions of employment; by creating the impres-sion that employees' union activities were under surveil-lance; by informing employees that if they selected theUnion it would take a year and a half before anythingwas settled; and by telling employees if they selected theUnion they would lose their benefits and bargainingwould commence from scratch, the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(aX1) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act."I See Batchelor Electric Co., 254 NLRB 1145 (1981).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed20ORDERThe Respondent, Cardivan Company, Las Vegas,Nevada, its officers, agents, successors, and assigns, shallI. Cease and desist from(a) Interrogating employees about their union activi-ties, sympathies, and desires; threatening loss of benefitsif the Union is successful in organizing the employees;promising increased benefits and improved terms andconditions of employment; creating the impression thatemployees' union activities were under surveillance; in-forming employees that if they selected the Union itwould take a year and a half before anything was settled;and telling employees if they selected the Union theywould lose their benefits and bargaining would com-mence from scratch.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its office and principal place of business inLas Vegas, Nevada, copies of the attached noticemarked "Appendix."21Copies of the notice, on formsprovided by the Regional Director for Region 31, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(b) Furnish to the Regional Director for Region 31 thenames and most recent addresses in its possession of allemployees employed by the Respondent from the firstweek of October 1981 until the time of compliance withthis Order, and sign a sufficient number of copies of theattached notice marked "Appendix" for mailing by theRegional Director to each of these employees.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS ALSO ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not found herein, specifically paragraphs I I(b)(3),11(e), 11(f), 11(g)(l), 1I(g)(2), 11(k)(2), 12, 14(aX!),14(aX2), 17, 18, 19, 20, 21, 22, 24, and 25.'0 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."576 CARDIVAN CO.IT IS FURTHER RECOMMENDED that Objections 6, 7, 15,16, and 17 be sustained, and the election held on Novem-ber 20, 1981, be set aside and that a new election be con-ducted at such time as the Regional Director deems ap-propriate.577